Citation Nr: 1100812	
Decision Date: 01/07/11    Archive Date: 01/14/11

DOCKET NO.  08-39 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for foot degenerative joint 
disease, metatarsalgia, and fat pad atrophy.

2.  Entitlement to an increased rating for adhesive capsulitis of 
the right shoulder, evaluated as 20 percent disabling.

3.  Entitlement to an increased rating for adhesive capsulitis of 
the left shoulder, evaluated as 30 percent disabling.

4.  Entitlement to an increased rating for diabetes mellitus, 
evaluated as 20 percent disabling.

5.  Entitlement to a compensable rating for peripheral neuropathy 
of the left lower extremity, including small fiber cutaneous 
nerve neuropathy.

6.  Entitlement to a compensable rating for peripheral neuropathy 
of the right lower extremity, including small fiber cutaneous 
nerve neuropathy.

7.  Entitlement to service connection for a skin disability of 
the hands, forearms, neck, and face.

8.  Whether new and material evidence has been received 
sufficient to reopen a previously denied claim of service 
connection for hearing loss. 

9.  Entitlement to service connection for hypertension. 


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 
1969.  His separation certificate shows that his enlistment was 
extended for 3 months on October 13, 1969.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a June 2009 RO decision, which denied a claim for 
service connection for foot degenerative joint disease, 
metatarsalgia, and fat pad atrophy, a February 2009 RO decision, 
which increased the evaluation assigned to the Veteran's adhesive 
capsulitis of the right shoulder to 20 percent, effective 
December 15, 2008, and increased the evaluation assigned to the 
Veteran's adhesive capsulitis of the left shoulder to 20 percent, 
effective December 15, 2008, a November 2008 RO decision, which 
continued a 20 percent evaluation for the Veteran's service-
connected diabetes mellitus, type II, granted service connection 
for peripheral neuropathy of the lower extremities, denied a 
claim for service connection for a skin disability of the hands, 
forearms, neck, and face, and denied an application to reopen a 
previously denied claim of service connection for hearing loss, 
and October 2006 and July 2008 RO decisions that denied a claim 
of service connection for hypertension.  The October 2006 rating 
decision to deny service connection for a skin disability of the 
arms is, as explained below, also on appeal.

The Board notes that, by way of a July 2009 statement of the case 
(SOC), the RO increased the evaluation assigned to the Veteran's 
adhesive capsulitis of the left shoulder to 30 percent, effective 
December 15, 2008.  Because the RO did not assign the maximum 
disability rating possible, the appeal for a higher evaluation 
remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993) 
(where a claimant has filed a notice of disagreement as to an RO 
decision assigning a particular rating, a subsequent RO decision 
assigning a higher rating, but less than the maximum available 
benefit, does not abrogate the pending appeal).

As for the Veteran's application to reopen his previously denied 
claim of service connection for hearing loss, the Board notes 
that, despite any determination reached by the RO regarding 
reopening, the Board must find new and material evidence in order 
to establish its jurisdiction to review the merits of a 
previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 
(Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 
2001); see also VAOPGCPREC 05-92.  The following decision 
addresses this question. 

With regard to the claim of service connection for hypertension, 
service connection for hypertension as secondary to service-
connected diabetes mellitus was denied in an October 2006 rating 
decision.  The RO also denied service connection on a direct 
basis.  When a SOC was issued in November 2007, the Veteran was 
told that his claim of service connection for hypertension 
secondary to exposures to herbicides would be addressed at a 
later date.  This was finally done in a July 2008 rating 
decision.  The RO again considered the claim on a direct basis.  
Consequently, because it appears that the RO revisited the claim, 
including theories of both direct and secondary service 
connection, the Board will consider the Veteran's claim of 
service connection for hypertension under all of the asserted 
theories.  The issue is therefore on appeal from both October 
2006 and July 2008 rating decisions.  

With regard to the Veteran's claim of entitlement to service 
connection for a skin disability of the hands, forearms, neck, 
and face, the Board notes that the Veteran was previously denied 
service connection for a skin disability of the arms in an 
October 2006 rating decision.  Consideration was not given to the 
hands, face, or neck until November 2008.  Given the RO's 
characterization of the issue and the manner in which it was 
handled on appeal by the RO, the Board will adjudicate the 
Veteran's current claim for a skin disability of the hands, 
forearms, neck, and face as a claim on appeal from both the 
October 2006 and November 2008 rating decisions.

The Board notes that additional evidence has been submitted since 
the issues on appeal have been addressed in several separate 
statements of the case.  However, upon review of the evidence, 
the Board finds that the new evidence received after the 
statements of the case were issued with respect to each claim was 
either redundant or not pertinent to the claims.  Therefore, as 
all relevant evidence has been considered by a SOC with regard to 
each issue, the Board will proceed to the merits of the claims, 
with the exception of the skin disability claim as noted in the 
remand below.  

Additionally, in reviewing the Veteran's appeals for increased 
ratings, the Board has not overlooked the recent holding of the 
Court in Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that 
claims for higher evaluations also include a claim for a total 
rating based on individual unemployability (TDIU) when the 
appellant claims he is unable to work due to a service connected 
disability).  The Board notes that, in a December 2008 statement, 
the Veteran indicated that his bilateral shoulder condition 
limits his abilities and, thus, threatens his employment.  
However, the Veteran did not specifically indicate that he is 
unemployed or completely unemployable as result of this 
condition.  As such, the Board finds that Rice is not applicable 
to the current appeal because the Veteran has not specifically 
claimed that his service-connected disability prevents him from 
obtaining and/or maintaining employment.  There must be cogent 
evidence of unemployability in the record.  See Rice, 22 Vet. 
App. 447, citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  
Therefore, the Board finds that the current decision need not 
consider whether the Veteran meets the criteria for entitlement 
to TDIU.

(The issue of entitlement to service connection for a skin 
disability of the hands, forearms, neck, and face is addressed in 
the REMAND portion of the decision below.)


FINDINGS OF FACT

1.  Foot degenerative joint disease was not demonstrated to a 
compensable degree within one year of the Veteran's discharge 
from active duty; degenerative joint disease of a foot, 
metatarsalgia, or fat pad atrophy is not related to disease, 
injury, or event in service, or to service-connected disability.  

2.  The Veteran's service-connected adhesive capsulitis of the 
right shoulder is manifested by complaints of pain and decreased 
range of motion no worse than midway between the side and 
shoulder.  

3.  The Veteran's service-connected adhesive capsulitis of the 
left shoulder is manifested by complaints of pain and decreased 
range of motion no worse than midway between the side and 
shoulder.  

4.  The Veteran's service-connected diabetes mellitus requires 
insulin and a restricted diet, but not regulation of activities.

5.  The Veteran's service-connected peripheral neuropathy of the 
left lower extremity, including small fiber cutaneous nerve 
neuropathy is manifested by complaints of paresthesia, loss of 
sensation, burning, and pain in the foot.

6.  The Veteran's service-connected peripheral neuropathy of the 
right lower extremity, including small fiber cutaneous nerve 
neuropathy is manifested by complaints of paresthesia, loss of 
sensation, burning, and pain in the foot.

7.  By a RO decision dated in October 2006, the Veteran's claim 
for service connection for hearing loss was denied on the basis 
that the Veteran's separation examination report showed normal 
hearing and there was no evidence of any relationship between the 
Veteran's claimed hearing loss and his active duty service.

8.  Evidence received since the October 2006 RO decision is 
cumulative and redundant, and does not raise a reasonable 
possibility of substantiating the claim for service connection 
for hearing loss.

9.  Hypertension was not demonstrated during service or to a 
compensable degree within one year of discharge from active duty, 
and the record does not show current hypertension to be related 
to disease, injury, or event in service, to include service-
connected disability.


CONCLUSIONS OF LAW

1.  The Veteran does not have foot degenerative joint disease, 
metatarsalgia, or fat pad atrophy that is the result of disease 
or injury incurred in or aggravated by active military service.  
See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.307, 3.309, 3.310 (2010).  

2.  The criteria for a disability rating in excess of 20 percent 
for service-connected adhesive capsulitis of the right shoulder 
have not been met.  See 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5201 (2010).

3.  The criteria for a disability rating in excess of 30 percent 
for service-connected adhesive capsulitis of the left shoulder 
have not been met.  See 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5201 (2010).

4.  The criteria for a higher rating for service-connected 
diabetes mellitus have not been met. 38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 
3.321, 4.119, Diagnostic Code 7913 (2010).

5.  The criteria for a 10 percent rating for service-connected 
peripheral neuropathy of the left lower extremity, including 
small fiber cutaneous nerve neuropathy have been met. 38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.159, 3.321, 4.124a, Diagnostic Code 8529 (2010).

6.  The criteria for a 10 percent rating for service-connected 
peripheral neuropathy of the right lower extremity, including 
small fiber cutaneous nerve neuropathy have been met. 38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.159, 3.321, 4.124a, Diagnostic Code 8529 (2010).

7.  The October 2006 RO decision denying the Veteran's claim of 
service connection for hearing loss is final.  See 38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

8.  New and material evidence sufficient to reopen a claim of 
service connection for hearing loss has not been received.  See 
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010). 

9.  The Veteran does not have hypertension that is the result of 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 
5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309 (2010); 38 C.F.R. § 3.310 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims decided herein, VA has met 
all statutory and regulatory notice and duty-to-assist 
requirements.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2010).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative of any information and medical or 
lay evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the 
Court held that VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide.  (A requirement of requesting 
that the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during the 
course of this appeal.  See 73 Fed. Reg. 23353 (final rule 
eliminating fourth element notice as required under Pelegrini II, 
effective May 30, 2008).)

VCAA letters dated in September 2008, October 2008, December 
2008, and April 2009 fully satisfied the duty-to-notify 
provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 
38 C.F.R. § 3.159(b)(1) (2010); Quartuccio, at 187.  The Veteran 
was aware that it was ultimately his responsibility to give VA 
any evidence pertaining to the claims.  These letters informed 
him that additional information or evidence was needed to support 
his claims, and asked him to send the information or evidence to 
VA.  See Pelegrini II, at 120-121.  Additionally, these letters 
described how disability ratings and effective dates are 
assigned.  

For purposes of evaluating the Veteran's request to reopen his 
claim of entitlement to service connection for hearing loss, the 
Board observes that in Kent v. Nicholson, 20 Vet. App. 1 (2006), 
the Court held that with regard to matters that involve a request 
to reopen a previously denied claim for service connection based 
upon the receipt of new and material evidence, in addition to 
providing notice of the evidence and information that is 
necessary to establish entitlement to service connection, VA must 
first notify a claimant of the evidence and information that is 
necessary to reopen the claim.  To that end, the Court determined 
that in the context of a claim to reopen, the VCAA requires that 
VA must first review the bases for the prior denial of record, 
and then provide notice to the claimant that explains the meaning 
of both 'new' and 'material' evidence, and also describes the 
particular type(s) of evidence necessary to substantiate any 
service connection elements that were found to be insufficiently 
shown at the time of the prior final VA denial.  See Kent, supra.

A September 2008 letter informed the Veteran that new and 
material evidence was needed to substantiate his claim to reopen 
and described what would constitute such evidence.  This letter 
specifically explained the bases of the prior denial, and 
directed the Veteran to submit any evidence relating to the 
previous finding that his separation examination showed normal 
hearing loss and there had been no evidence of any relationship 
between the Veteran's claimed current hearing loss and his period 
of active military service.  Therefore, as the Veteran was 
informed that new and material evidence was needed to 
substantiate his claim to reopen, what would constitute such 
evidence, and the correct bases of the prior final denial on the 
merits, the Board finds that this letter was fully compliant with 
the requirements set forth in Kent.

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's available service treatment records and relevant VA 
medical records are in the file.  With regard to the Veteran's 
hypertension claim, the Board notes that the Veteran indicated in 
his May 2006 claim that he had been receiving VA treatment for 
hypertension since 1996.  VA records were requested, and medical 
records dating back to 2002 were associated with the claims file.  
There is no indication that this request for records was 
inadequate or incomplete.  Moreover, since that time, the Veteran 
has repeatedly asserted that his hypertension began in 2004.  
Therefore, as the Veteran has more recently indicated that his 
high blood pressure or hypertension had an onset in 2004, and 
there is no indication that the initial request for VA medical 
records was incomplete, the Board finds that all available 
records identified by the Veteran as relating to these claims 
have been obtained, to the extent possible.  VA has fulfilled its 
duty to assist.  The Board finds that the record contains 
sufficient evidence to make a decision on the claims.  (The 
exception to this is the skin disability claim that will be 
addressed in the remand below.)

The Board notes that, with regard to the Veteran's application to 
reopen his previously denied claim for service connection for 
hearing loss, VA's responsibility to assist the Veteran extends 
to requesting evidence from any new source identified by the 
claimant, and if that evidence is not new and material, the claim 
is not reopened.  VA has no further duties to the Veteran with 
respect to that particular claim.  Although the Veteran did 
undergo an audiological evaluation in November 2006, VA does not 
have a duty to provide the Veteran with a VA examination if the 
claim is not reopened.  The VCAA explicitly stated that, 
regardless of any assistance provided to the claimant, new and 
material evidence must still be received to reopen a claim.  See 
38 U.S.C. § 5103A(f) (West 2002); 38 C.F.R. § 3.159(c)(4)(C)(iii) 
(2010).  As discussed above, in this case, the RO complied with 
VA's notification requirements and informed the Veteran of the 
information and evidence needed to substantiate his claim to 
reopen.  Because no new and material evidence has been submitted 
in conjunction with the recent claim, an examination is not 
required.  

With respect to claims for higher ratings, the duty to assist 
includes, when appropriate, the duty to conduct a thorough and 
contemporaneous examination of the Veteran.  See Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
Veteran's disability, a VA examination must be conducted.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. 
§ 3.327(a) (2010).

The RO provided the Veteran with a VA examination for his 
diabetes mellitus and resulting complications, such as peripheral 
neuropathy of the left and right lower extremities, including 
small fiber cutaneous nerve neuropathy.  This was done in October 
2008.  The RO provided the Veteran with a VA examination for his 
adhesive capsulitis of the shoulders in January 2009.  There is 
no objective evidence indicating that there has been a material 
change in the severity of these service-connected disabilities 
since he was last examined.  See 38 C.F.R. § 3.327(a) (2010).  
The duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise adequate 
examination was conducted.  See VAOPGCPREC 11-95.  The Board 
finds that the examinations in this case are adequate upon which 
to base a decision and that new VA examinations need not be 
conducted at this time with regard to these claims.

With regard to claims for service connection, the duty to assist 
also includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on the 
claim.  38 C.F.R. § 3.159(c)(4)(i) (2010).  The Veteran was 
provided a VA examination in May 2009, which addressed his claim 
for service connection for a foot disability.  He was provided a 
VA examination in October 2008, which addressed his claim for 
service connection for hypertension.  The Board acknowledges the 
assertions set forth by the Veteran's representative in the 
August 2009 notice of disagreement (NOD) that the VA examination 
regarding the Veteran's foot claim was inadequate.  However, the 
Board finds no indication that this examination, or the October 
2008 VA examination, was inadequate in any way.  The examiners 
reviewed the claims folder, conducted the appropriate diagnostic 
tests and studies, and noted the Veteran's reported history.  The 
Board finds these examination reports and opinions to be thorough 
and complete with regard to secondary service connection claims.  
Therefore, the Board finds these examination reports and opinions 
are sufficient upon which to base a decision with regard to 
secondary service connection claims.  

In determining these opinions to be adequate with regard to the 
claims for service connection on a secondary basis, the Board 
notes that these opinions did not address the possibility of a 
direct relationship between the Veteran's foot condition or his 
hypertension and his active duty service.  The case of McLendon 
v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is 
required when (1) there is evidence of a current disability, (2) 
evidence establishing an "in-service event, injury or disease," 
or a disease manifested in accordance with presumptive service 
connection regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability may be 
related to the in-service event, and (4) insufficient evidence to 
decide the case.

With respect to the Veteran's claims of service connection for a 
foot disability and for hypertension, the Board notes that there 
is no medical evidence suggesting a link between these 
disabilities and the Veteran's period of military service, and no 
lay evidence suggesting continuity of symptomatology since 
service.  

The Board is aware that Charles v. Principi, 16 Vet. App. 370 
(2002), requires VA to obtain a medical nexus opinion where the 
claimant has been diagnosed as having tinnitus and has proffered 
competent lay evidence of continuous symptoms of the disorder 
since his discharge from service.  Here, however, the Veteran's 
service treatment records contain no evidence of treatment for or 
complaints of a foot problem or hypertension; nor has the Veteran 
proffered information indicating that he has had continuous 
symptoms since his active military duty.  Thus, as there is no 
medical evidence suggesting an association between his current 
symptoms and service, and no lay evidence as to the presence of 
symptomatology in service or the continuity of symptoms since 
service, the Board finds that the third prong of McLendon is not 
met, and that VA examination or opinion is not warranted with 
regard to the possibility of a direct relationship between a foot 
disability or hypertension and his active duty service.

II.  Analysis

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service.  38 U.S.C.A. 
§ 1110 (West 2002).  That an injury or disease occurred in 
service is not enough; there must be chronic disability resulting 
from that injury or disease.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity.  38 C.F.R. § 3.303(b) (2010).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service.  38 C.F.R. § 3.303(d) (2010). 

To establish a right to compensation for a present disability, a 
Veteran must show: "(1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service"-
the so-called "nexus" requirement.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004).

Certain diseases, to include hypertension, arthritis, and organic 
diseases of the nervous system such as sensorineural hearing 
loss, may be presumed to have been incurred in service when 
manifest to a compensable degree within one year of separation 
from qualifying service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2010).

For any disability which is proximately due to, or results from, 
another disease or injury for which service connection has been 
granted shall be considered a part of the original condition.  38 
C.F.R. § 3.310(a) (2010).  Any increase in severity of a 
nonservice-connected disease or injury that is proximately due to 
or the result of a service-connected disease or injury, and not 
due to the natural progress of the nonservice-connected disease, 
will be service connected.  However, VA will not concede that a 
nonservice-connected disease or injury was aggravated by a 
service-connected disease or injury unless the baseline level of 
severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at any 
time between the onset of aggravation and the receipt of medical 
evidence establishing the current level of severity of the 
nonservice- connected disease or injury.  38 C.F.R. § 3.310(b) 
(2010); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  
(This standard for assessing aggravation of disability under 
38 C.F.R. § 3.310 was established in 2006.  See 71 Fed. Reg. 
52744-47 (Sept. 7, 2006) (codified at 38 C.F.R. § 3.310 (2010)).  
Although VA indicated that the purpose of the regulation was 
merely to apply the Court's 1995 ruling in Allen, it was made 
clear in the comments to the regulation that the 2006 changes 
were intended to place a burden on the claimant to establish a 
pre-aggravation baseline level of disability for the non-service-
connected disability before an award of service connection based 
on aggravation may be made.  This had not been VA's practice, 
which strongly suggests that the revision amounted to a 
substantive change in the regulation.  Given what appear to be 
substantive changes, and because the Veteran's claim of service 
connection for hypertension was pending before the regulatory 
change was made, the Board will consider the version of 38 C.F.R. 
§ 3.310 in effect before the revision, which version favors the 
claimant.  See 38 C.F.R. § 3.310 (2006).  The Veteran's foot 
disability claim was filed after the change and will be 
adjudicated under the current version of the regulation.)

If a Veteran was exposed to a herbicide agent during active 
military, naval, or air service, certain diseases shall be 
service connected if the requirements of 38 U.S.C.A. § 1116 and 
38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no 
record of such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 
C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e) 
(2010).  In this regard, it is noted that a "veteran who, during 
active military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975, shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the Veteran was not 
exposed to any such agent during that service."  38 U.S.C.A. 
§ 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2010).

The diseases alluded to above include AL amyloidosis, chloracne 
or other acneform diseases consistent with chloracne, Type 2 
diabetes (also known as Type II diabetes mellitus or adult-onset 
diabetes), Hodgkin's disease, all chronic B-cell leukemias 
(including, but not limited to, hairy-cell leukemia and chronic 
lymphocytic leukemia), multiple myeloma, non-Hodgkin's lymphoma, 
Parkinson's disease, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea), soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma), and ischemic heart disease.  38 C.F.R. 
§ 3.309(e) (2010); 75 Fed. Reg. 53216 (Aug. 31, 2010).  The term 
ischemic heart disease does not include hypertension.  75 Fed. 
Reg. 53216.  

Notwithstanding the foregoing presumptive provisions, the United 
States Court of Appeals for the Federal Circuit (Federal Circuit) 
has held that a claimant is not precluded from establishing 
service connection for a disease averred to be related to 
herbicide exposure, as long as there is proof of such direct 
causation.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. 
Cir. 1994).  See also Brock v. Brown, 10 Vet. App. 155, 160-61 
(1997), vacated on other grounds (Fed. Cir. Dec. 15, 2000).

Disability evaluations are determined by evaluating the extent to 
which a Veteran's service-connected disability adversely affects 
his ability to function under the ordinary conditions of daily 
life, including employment, by comparing his symptomatology with 
the criteria set forth in the Schedule for Rating Disabilities.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity resulting 
from such diseases and injuries and the residual conditions in 
civilian occupations.  Generally, the degree of disabilities 
specified are considered adequate to compensate for considerable 
loss of working time from exacerbation or illness proportionate 
to the severity of the several grades of disability.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Separate diagnostic 
codes identify the various disabilities and the criteria for 
specific ratings.  If two disability evaluations are potentially 
applicable, the higher evaluation will be assigned to the 
disability picture that more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2010).  Any reasonable doubt 
regarding the degree of disability will be resolved in favor of 
the Veteran.  38 C.F.R. § 4.3 (2010).

The Veteran's entire history is reviewed when making a disability 
determination.  See 38 C.F.R. § 4.1 (2010).  Where the Veteran 
timely appealed the rating initially assigned for the service-
connected disability within one year of the notice of the 
establishment of service connection for it, VA must consider 
whether the Veteran is entitled to "staged" ratings to 
compensate him for times since filing his claim when his 
disability may have been more severe than at other times during 
the course of his appeal.  See Fenderson v. West, 12 Vet. App. 
119 (1999).  But where service connection has already been 
established, and increase in the disability rating is at issue, 
it is the present level of the disability that is of primary 
concern.  See Francisco v.  Brown, 7 Vet. App. 55 (1994).  
However, in such cases, when the factual findings show distinct 
time periods during which a claimant exhibits symptoms of the 
disability at issue and such symptoms warrant different 
evaluations, staged evaluations may also be assigned.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

The evaluation of the same disability under various diagnoses, 
known as pyramiding, is generally to be avoided.  38 C.F.R. § 
4.14 (2010).  The critical element in permitting the assignment 
of several ratings under various diagnostic codes is that none of 
the symptomatology for any one of the disabilities is duplicative 
or overlapping with the symptomatology of the other disability. 
 See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).  

Foot Disability

The Veteran is seeking entitlement to service connection for foot 
degenerative joint disease, metatarsalgia, and fat pad atrophy.  
Specifically, the Veteran has alleged that his current bilateral 
foot problems are associated with his service-connected diabetes 
mellitus.  

A review of the Veteran's service treatment records is negative 
for treatment, complaints, or diagnoses of a condition or 
disability of either foot.  

With regard to a current disability,  the Board notes that the 
Veteran underwent a VA examination in May 2009.  The examiner 
reviewed the claims file.  The examiner noted that the Veteran 
has lower extremity peripheral neuropathy associated with his 
diabetes.  The Veteran described that, for the previous 2 to 3 
years, he had been experiencing foot pain that had worsened 
considerably over the last 6 to 8 months.  He described pain that 
affected the metatarsal phalangeal joints bilaterally (especially 
the plantar aspect), as well as the dorsum of the feet.  The 
Veteran has been diagnosed with metatarsalgia and fat pad 
atrophy.  The Veteran reported that he experienced pain with 
weight bearing.  Upon examination and consideration of recent x-
rays reports, the examiner diagnosed the Veteran with bilateral 
foot metatarsalgia and degenerative joint disease with fat pad 
atrophy.  The examiner concluded that the Veteran's bilateral 
foot disability was less likely as not caused by or a result of 
service-connected diabetes mellitus.  It was noted that the 
complaint of foot pain appeared related to musculoskeletal 
conditions that include metatarsalgia, degenerative joint disease 
of the foot, and fat pad atrophy, not problems due to diabetes 
such as neuropathy.  There was no medical basis to support the 
conclusion that the Veteran's diabetes had resulted in his 
current metatarsalgia, degenerative joint disease, or fat pad 
atrophy of the feet.  Furthermore, it was determined that there 
was no medical evidence to support the conclusion that the 
Veteran's service-connected diabetes has in any way made worse 
his current bilateral foot degenerative joint disease, 
metatarsalgia, or fat pad atrophy.  The examiner opined that the 
Veteran's bilateral foot metatarsalgia, degenerative joint 
disease, and fat pad atrophy would present, progress, and respond 
to treatment as it has, even in the absence of his current 
service-connected diabetes mellitus.  

The Board has also reviewed the Veteran's VA treatment records.  
Specifically, a May 2009 VA treatment record noted that the 
Veteran had metatarsalgia and valgus deformity and was given 
accomodative orthotics.  In a March 2009 VA treatment record, the 
Veteran was noted to have metatarsalgia due to fatty pad atrophy 
and valgus deformity.  The Veteran reported painful heels and 
painful feet.  He reported that he had discomfort of his feet for 
the past year or so.  

Additionally, the Veteran submitted medical literature regarding 
diseases and disorders of the feet.  

As an initial matter, the Board notes that there is no competent 
medical evidence of record reflecting that the Veteran 
demonstrated foot degenerative joint disease to a compensable 
degree within one year of discharge from active duty.  As such, 
service connection for foot degenerative joint disease cannot be 
granted on a presumptive basis.  38 C.F.R. §§ 3.307, 3.309.  

With regard to establishing service connection on a direct basis, 
regulations provide that service connection may be granted for 
any disease diagnosed after discharge, when all evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. 3.303(d) (2010).  
Currently, there is no medical evidence of record suggesting that 
the Veteran had a foot condition in service and no medical 
opinion of record relating any current foot degenerative joint 
disease, metatarsalgia, or fat pad atrophy to his period of 
active duty service.  Moreover, the Veteran has not asserted that 
his current foot degenerative joint disease, metatarsalgia, or 
fat pad atrophy began during his active duty service or as a 
direct result of his active duty service.  Therefore, as there is 
no medical or lay evidence of record relating the Veteran's 
current foot degenerative joint disease, metatarsalgia, or fat 
pad atrophy directly to his active duty service, service 
connection cannot be granted on a direct basis.  See Shedden, 
supra. 

With regard to establishing service connection on a secondary 
basis, the Board notes that the only medical evidence of record 
on the matter has specifically indicated that the Veteran's foot 
degenerative joint disease, metatarsalgia, and fat pad atrophy 
are not secondary to his diabetes mellitus.  As noted above, the 
May 2009 VA examiner specifically indicated the Veteran's current 
complaint of foot pain appears related to musculoskeletal 
conditions.  There was no medical basis found to conclude that 
diabetes either caused or made worse any of these problems.  The 
examiner opined that the Veteran's metatarsalgia, degenerative 
joint disease, and fat pad atrophy would present, progress, and 
respond to treatment as it has, even in the absence of his 
current service-connected diabetes mellitus.  There is no medical 
evidence of record to the contrary.  Therefore, service 
connection cannot be established on a secondary basis.  

The Board acknowledges the Veteran's contention that his current 
foot degenerative joint disease, metatarsalgia, and fat pad 
atrophy are related to his service-connected diabetes mellitus.  
Nevertheless, the probative medical evidence of record does not 
support this contention.  The Veteran can attest to factual 
matters of which he had first-hand knowledge.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005).  However, the Veteran as 
a lay person has not been shown to be capable of making medical 
conclusions.  While the Veteran is competent to report what comes 
to him through his senses, he does not have medical expertise.  
See Layno v. Brown, 6 Vet. App. 465, 469- 470 (1994).  Therefore, 
while the Board has considered his lay assertions, the Board 
ultimately places more weight on the May 2009 VA medical opinion 
for the reasons discussed above.

The Board acknowledges that the Veteran has submitted medical 
literature regarding diseases and disorders of the feet.  While 
the Board has considered this evidence, the Board finds that such 
generic texts, which do not address the facts of this particular 
Veteran's case, and with a sufficient degree of medical 
certainty, do not amount to competent medical evidence of 
causality.  Sacks v. West, 11 Vet. App. 314 (1998); Libertine v. 
Brown, 9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 
459 (1996).  As noted, the May 2009 VA examiner examined the 
Veteran, reviewed the claims file, and took into account the 
specific circumstances of the Veteran's case.  As such, the Board 
finds his conclusion to be of greater evidentiary weight than the 
generic literature that was submitted.

As the preponderance of the evidence is against the Veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
Veteran's claim of entitlement to service connection for foot 
degenerative joint disease, metatarsalgia, and fat pad atrophy 
must be denied on presumptive, direct, and secondary bases.  See 
38 U.S.C.A §5107 (West 2002).

Shoulders

The Veteran has been assigned a 20 percent evaluation for 
service-connected adhesive capsulitis of the right shoulder and a 
30 percent evaluation for service-connected adhesive capsulitis 
of the left shoulder, effective December 15, 2008, under 
Diagnostic Code 5201, which addresses limited motion.  

Normal ranges of upper extremity motion are defined by VA 
regulation as follows: forward elevation (flexion) from zero to 
180 degrees; abduction from zero to 180 degrees; and internal and 
external rotation to 90 degrees.  Lifting the arm to shoulder 
level is lifting it to 90 degrees.  See 38 C.F.R. § 4.71, Plate I 
(2010).
 
Diagnostic Code 5201 provides for ratings based on limitation of 
motion of the arm.  Specifically, Diagnostic Code 5201 provides a 
20 percent rating for limitation of motion of the major and the 
minor arm at shoulder level.  38 C.F.R. § 4.74a, Diagnostic Code 
5201 (2010).  A 20 percent evaluation is warranted for limitation 
of motion of the minor arm midway between side and shoulder 
level.  A 30 percent evaluation is warranted for limitation of 
motion of the major arm midway between side and shoulder level.  
A 30 percent evaluation is warranted for limitation of motion of 
the minor arm to 25 degrees from side.  A 40 percent evaluation 
is warranted for limitation of motion of the major arm to 25 
degrees from side.  

When evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due to 
pain and weakness causing additional disability beyond that 
reflected on range-of-motion measurements.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.  

The Board notes that the Veteran underwent a VA examination for 
his shoulders most recently in January 2009.  The examiner noted 
that the Veteran is service connected for bilateral adhesive 
capsulitis and has undergone one surgical intervention for 
rotator cuff repair to the left shoulder approximately 6 years 
earlier.  The Veteran reported that his overall bilateral 
shoulder disabilities had significant decreased range of motion, 
stiffness, and pain.  He reported that he has done physical 
therapy in the past and attempts to do some stretching exercises 
with the use of therapeutic bands.  He reports that, despite 
these measures, he continues to have significant pain and 
decreased range of motion involving the shoulders.  The Veteran 
reported flare-ups on a weekly basis, lasting hours up to one to 
two days of moderate to moderately severe intensity.  The Veteran 
reported significant sleep disturbance, stating he slept an 
average of 4 to 5 hours per night, being awakened by shoulder 
pain and discomfort.  It was noted that the Veteran was left-
handed.  The Veteran reported that he works in a parts department 
and has done so for the past 20 years.  He describes significant 
limitations in that he is unable to reach above shoulder level to 
get parts and other items off of shelves.  The examiner noted 
that there were no constitutional signs of arthritis.  With 
regard to range of motion of the right shoulder, the Veteran was 
noted as having a forward elevation of 0 to 80 degrees with 
tenderness beginning at 70 degrees, an abduction of 0 to 80 
degrees with tenderness beginning at 70 degrees, an external 
rotation of 0 to 40 degrees with tenderness beginning at 30 
degrees, and an internal rotation of 0 to 70 degrees with 
tenderness beginning at 65 degrees.  With regard to range of 
motion of the left shoulder, the Veteran was noted as having a 
forward elevation of 0 to 85 degrees with tenderness beginning at 
75 degrees, an abduction of 0 to 85 degrees with tenderness 
beginning at 75 degrees, an external rotation of 0 to 55 degrees 
with tenderness beginning at 45 degrees, and an internal rotation 
of 0 to 75 degrees with tenderness beginning at 70 degrees.  The 
examiner noted that there was increase in pain without additional 
weakness, excess fatigability, incoordination, lack of endurance, 
or additional loss in range of motion with repetitive use.  The 
examiner stated that he could not express without resorting to 
mere speculation additional limitation due to repetitive use 
during a flare-up.  X-ray reports revealed normal bilateral 
shoulders.  The examiner noted that the Veteran's bilateral 
shoulder disability had significant effects on his usual 
occupation, such as problems with lifting and carrying, 
difficulty reaching, decreased strength of the upper extremity, 
and pain.  As a result, the Veteran was assigned different duties 
at work.  

In VA treatment records from June 2009, the Veteran complained of 
severe shoulder pain and decreased range of motion in both 
shoulders.  He indicated that he has been aggravating his 
shoulder at work.  Right shoulder flexion was recorded at 72 
degrees, abduction at 58 degrees, external rotation at 54 
degrees, and internal rotation at 35 degrees.  Left shoulder 
flexion was recorded at 78 degrees, abduction at 68 degrees, 
external rotation at 55 degrees, and internal rotation at 58 
degrees.  It was noted that range of motion has increased 
significantly but pain remains a problem.  In a May 2009 VA 
treatment record, right shoulder flexion was recorded at 47 
degrees, abduction at 45 degrees, external rotation at 42 
degrees, internal rotation at 40 degrees, and extension at 40 
degrees.  Left shoulder flexion was recorded at 50 degrees, 
abduction at 64 degrees, external rotation at 46 degrees, 
internal rotation at 55 degrees, and extension at 36 degrees.  It 
was noted that the Veteran had shoulder pain and the pain limited 
strength.

In an April 2009 VA orthopedic consultation note, it was noted 
that the Veteran had a left open rotator cuff repair in the 
private sector possibly 8 to 10 years earlier and did well with 
it.  Two years ago, he had operative arthroscopy of the left 
shoulder in the private sector.  Upon physical examination, it 
was noted that, as he attempts to demonstrate on his own and 
raise both arms at the same time, he can barely get his arms 40 
to 50 degrees ahead of him, whereupon he starts tilting his 
lumbar spine, in an attempt to lever the body and raise the arms 
up.  The examiner noted that the right shoulder has active 
elevation less than 90 degrees, backward elevation to 30 degrees, 
and internal and external rotation are both lacking 40 degrees.  
The abduction test has to be assisted by the examiner to get his 
arm up to 90 degrees, whereupon the Veteran is able to resist 
gravity but little more.  He will allow collapse of his shoulder 
with almost any pressure performed in the abduction test.  The 
left shoulder is exactly the same as the right from the 
standpoint of the range of motion, strength, and stability.  

Given that the Veteran's range of abduction or flexion of either 
arm has not been recorded as being limited to 25 degrees from 
side, a higher rating is not warranted under Diagnostic Code 5201 
for either the right or the left shoulder.  Even with the pain 
the Veteran experiences and limited capacity that is associated 
with this symptom, there is no indication that his functional 
losses equate to greater disability than contemplated by 
limitation to midway between the side and shoulder.  Indeed, the 
Veteran's motion exceeds this point, but with resolution of 
reasonable doubt in his favor, it appears that his disability is 
best equated with the criteria for the 20 percent rating for the 
right shoulder and 30 percent rating for the left shoulder.

In regards to assigning a higher disability rating based on 
functional loss as contemplated by the Court's holding under 
Deluca, the Board has considered the Veteran's assertions of 
pain.  However, the examiner at the January 2009 VA examination 
noted that there was increase in pain without additional 
weakness, excess fatigability, incoordination, lack of endurance, 
or additional loss in range of motion with repetitive use.  The 
examiner stated that he could not express without resorting to 
speculation additional limitation due to repetitive use during a 
flare-up.  Therefore, while the Veteran's pain increases with 
repetitive use, testing has not revealed that the Veteran suffers 
additional functional loss due to this pain.  Therefore, the 
Board finds that an increased evaluation for either the right or 
the left shoulder is not warranted. 

The Board has reviewed the remaining diagnostic codes relating to 
shoulder disabilities, but finds that they are not applicable in 
this case because the primary features of their criteria do not 
exist.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5202, and 
5203 (2010).  There is no competent evidence of record indicating 
that the Veteran experiences ankylosis of the scapulohumeral 
articulation (Diagnostic Code 5200), impairment of the humerus 
(Diagnostic Code 5202), or impairment of the clavicle or scapula 
(Diagnostic Code 5203).  

The Board has also considered the potential application of other 
various provisions, including 38 C.F.R. § 3.321(b)(1), for 
exceptional cases where schedular evaluations are found to be 
inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether a Veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the Veteran's level of 
disability and is therefore found inadequate, the Board must 
determine whether the Veteran's disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluation for the service-connected 
adhesive capsulitis of the bilateral shoulders is inadequate.  A 
comparison between the level of severity and symptomatology of 
the Veteran's disability with the established criteria shows that 
the rating criteria reasonably describe the Veteran's disability 
level and symptomatology, especially when taking into account the 
criteria of 38 C.F.R. § 4.40.  There is no evidence in the 
medical records of an exceptional or unusual clinical picture.  
The Board, therefore, has determined that referral of this case 
for extra-schedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.

The Board concludes that the preponderance of the evidence is 
against assigning higher ratings for the Veteran's service-
connected adhesive capsulitis of the right and left shoulders, 
and the benefit-of-the-doubt rule enunciated in 38 U.S.C.A. 
§ 5107(b) is not for application.  There is not an approximate 
balance of evidence.  See generally Gilbert, supra; Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Assignment of staged 
ratings is not for application.  Hart, supra.

Diabetes Mellitus

An evaluation of 20 percent is currently assigned to the 
Veteran's diabetes mellitus, effective May 31, 2006, under 
Diagnostic Code 7913.  

Under Diagnostic Code 7913, a rating of 20 percent is assigned 
for diabetes mellitus, requiring insulin and restricted diet, or; 
oral hypoglycemic agent and restricted diet.  A 40 percent rating 
is assigned for diabetes mellitus requiring insulin, a restricted 
diet, and regulation of activities.  A 60 percent rating is 
assigned for diabetes mellitus requiring insulin, a restricted 
diet, regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations per 
year or twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.  A 100 percent rating is assigned for diabetes 
requiring more than one daily injection of insulin, a restricted 
diet, and regulation of activities (avoidance of strenuous 
occupational and recreational activities) with episodes of 
ketoacidosis or hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength or 
complications that would be compensable if separately evaluated.  
38 C.F.R. § 4.119, Diagnostic Code 7913 (2010).

According to Note (1) of Diagnostic Code 7913, compensable 
complications of diabetes mellitus are to be evaluated separately 
unless they are part of the criteria used to support a 100 
percent evaluation.  Noncompensable complications are considered 
part of the diabetic process under Diagnostic Code 7913.  

The Board notes that the Veteran underwent a VA examination for 
his diabetes in October 2008.  The claims file was reviewed.  The 
examiner noted that the Veteran takes insulin twice per day.  The 
Veteran denied any specific side effects of these medications.  
It was noted that he has had no episodes of ketoacidosis or 
hypoglycemic reactions requiring hospitalizations.  The Veteran 
follows a restricted diet.  The examiner noted that the Veteran 
is restricted in his ability to perform strenuous activities as a 
result of decreased weight bearing due to bilateral lower 
extremity peripheral neuropathy.  

In order for the Veteran's disability to warrant an increased 
rating, it must meet the criteria of at least a 40 percent 
rating.  As noted above, the October 2008 VA examination report 
reflects that the Veteran is restricted in his ability to perform 
strenuous activities, but this was clearly because of decreased 
weight bearing due to bilateral lower extremity peripheral 
neuropathy.  Such a problem is due to his diabetes, but the 
salient point to be made is that the state of the Veteran's 
diabetes does not require the restriction of activities.  A 
disability that results in certain limitations because of its 
effect on function is not the same as one that "requires" the 
restriction of activities.  In other words, it is clear that the 
rating criteria contemplate a level of disability due to diabetes 
that requires avoidance of strenuous occupational and 
recreational activities.  There is no indication in the record 
that such a requirement exists.  The peripheral neuropathy due to 
diabetes has the effect of restricting his ability, but does not 
require it.  Consequently, a higher rating is not warranted.

It should also be noted that the medical evidence of record does 
not reveal that the Veteran has had episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations per 
year or twice a month visits to a diabetic care provider.  

The Board has also considered the potential application of other 
various provisions, including 38 C.F.R. § 3.321(b)(1), for 
exceptional cases where schedular evaluations are found to be 
inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
As noted above, Thun v. Peake, 22 Vet App 111 (2008), requires a 
determination of whether the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations are inadequate.  The evidence in this case does not 
show such an exceptional disability picture that the available 
schedular evaluation for the service-connected diabetes is 
inadequate.  A comparison between the level of severity and 
symptomatology of the Veteran's disorder with the established 
criteria shows that the rating criteria describe the Veteran's 
disability level and symptomatology.  There is no evidence in the 
medical records of an exceptional or unusual clinical picture.  
The Board, therefore, has determined that referral of this case 
for extra-schedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.

In summary, the Board concludes that the preponderance of the 
evidence is against the claim.  The benefit-of-the-doubt rule 
enunciated in 38 U.S.C.A. § 5107(b) is not for application as 
there is not an approximate balance of evidence.  See generally 
Gilbert, supra; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).  Assignment of staged ratings has been considered and is 
not for application.  Hart, supra.

Peripheral Neuropathy of the Extremities

The Veteran has been assigned separate noncompensable evaluations 
under Diagnostic Code 8529 for service-connected peripheral 
neuropathy of the left lower extremity and the right lower 
extremity, including small fiber cutaneous nerve neuropathy.  

Diagnostic Code 8529 provides for a 0 percent rating for mild or 
moderate paralysis of the external cutaneous nerve of the thigh.  
38 C.F.R. § 4.124a, Diagnostic Code 8529 (2010).  A 10 percent 
evaluation is warranted for severe to complete paralysis of the 
external cutaneous nerve of the thigh.

The Board notes that words such as "severe," "moderate," and 
"mild" are not defined in the Rating Schedule.  Rather than 
applying a mechanical formula, VA must evaluate all evidence, to 
the end that decisions will be just.  38 C.F.R. § 4.6 (2010).  
Although the use of similar terminology by medical professionals 
should be considered, is not dispositive of an issue.  Instead, 
all evidence must be evaluated in arriving at a decision 
regarding a request for an increased disability rating.  38 
U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 4.2, 4.6 (2010).

The Board notes that the Veteran underwent a VA examination in 
October 2008.  The examiner reviewed the claims file.  At this 
examination, the Veteran reported that, due to symptoms of 
peripheral neuropathy affecting his feet, he has been given a 
more sedentary desk job to limit his weight bearing.  The Veteran 
reported a burning, tingling, and decreased sensation and 
numbness affecting the toes and feet bilaterally.  He reported 
the symptoms have been present for approximately 1 year.  The 
Veteran reported that he has been taking Gabapentin for 
approximately 2 to 3 months, which has decreased some of the pain 
associated with his neuropathy.  The Veteran reported that 
Gabapentin does cause some degree of sedation.  It was noted that 
the Veteran does have decreased weight bearing due to bilateral 
lower extremity peripheral neuropathy.  The Veteran's symptoms 
were noted as paresthesia, loss of sensation, and pains.  The 
anatomic locations of all peripheral neuropathic symptoms are the 
feet and toes bilaterally.  The examiner concluded by diagnosing 
the Veteran with peripheral neuropathy of the feet and toes 
bilaterally, with the affected nerve groups including small fiber 
cutaneous nerves of affected areas.  

The Veteran also underwent VA examinations in April 2007 and 
September 2006.  At these examinations, the Veteran was noted as 
having no symptoms of peripheral neuropathy related to diabetes 
or diabetic neuropathy. 

In a September 2008 VA treatment record, a note was made that the 
Veteran complained of a chronic burning, stinging pain in both 
feet.  He reported that the pain was constant during both day and 
night.  It interferes with his walking at times.  At a January 
2009 VA clinic visit, the Veteran complained of diabetic 
neuropathic foot pain.  His prescription for Gabapentin was 
increased.  At a later January 2009 VA visit, the Veteran 
reported that the increase in Gabapentin had helped immensely so 
that he can walk.  He still had some tingling. 

The Board has considered whether the Veteran's service-connected 
peripheral neuropathy of the left or the right lower extremity, 
including small fiber cutaneous nerve neuropathy warrant 
increased evaluations.  However, upon review of the relevant 
medical evidence of record, the Board does not find that the 
Veteran's symptoms reflect severe to complete paralysis of the 
external cutaneous nerves.  In fact, it is his feet that are 
affected, which suggests that evaluation of other nerves is 
required.  Moreover, any symptoms of the external cutaneous 
nerves appear to be no more than sensory manifestations that do 
not warrant characterization other than "mild" disability under 
Diagnostic Code 8529.

The Board has considered whether increased evaluations could be 
assigned under an alternative diagnostic code used in rating 
disease of the peripheral nerves.  38 C.F.R. § 4.124a (2010).  
The Board notes that some of the nerves affecting the feet, such 
as the tibial nerve or posterior tibial nerve, allow for a 
compensable (10 percent) rating for "mild" incomplete paralysis 
or neuralgia.  38 C.F.R. §§ 4.124a, Diagnostic Codes 8524, 8525.  
Given that the medical evidence does not show which nerves are 
adversely affected, the Board finds that the Veteran's symptoms 
strongly suggest that he has mild impairment that is tantamount 
to damage to the tibial nerve.  Such an assessment allows for a 
10 percent rating for each lower extremity affected by 
neuropathy.  Nevertheless, because his symptoms are only sensory 
ones, without loss of strength or muscle atrophy, the Board 
concludes that a higher rating for incomplete paralysis is not 
warranted.   

The Board has also considered the potential application of other 
various provisions, including 38 C.F.R. § 3.321(b)(1), for 
exceptional cases where scheduler evaluations are found to be 
inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
As with the other rating issues, the evidence in this case does 
not show such an exceptional disability picture that the 
available schedular evaluation for the service-connected 
peripheral neuropathy of the left and right lower extremities, 
including small fiber cutaneous nerve neuropathy is inadequate.  
A comparison between the level of severity and symptomatology of 
the Veteran's disorder with the established criteria shows that 
the rating criteria reasonably describe the Veteran's disability 
level and symptomatology.  There is no evidence in the medical 
records of an exceptional or unusual clinical picture.  The 
Board, therefore, has determined that referral of this case for 
extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) 
is not warranted.

Hearing Loss

The issue for resolution before the Board is whether new and 
material evidence has been submitted sufficient to reopen the 
Veteran's claim of entitlement to service connection for hearing 
loss.  After a review of the evidence of record, the Board finds 
that new and material evidence has not been submitted.  

The Board notes that the Veteran was initially denied service 
connection for hearing loss in an October 2006 rating decision.  
Rating actions are final and binding based on evidence on file at 
the time the claimant is notified of the decision and may not be 
revised on the same factual basis except by a duly constituted 
appellate authority.  38 C.F.R. § 3.104(a) (2010).  The claimant 
has one year from notification of an RO decision to initiate an 
appeal by filing a NOD with the decision, and the decision 
becomes final if an appeal is not perfected within the allowed 
time period.  38 U.S.C.A. § 7105(b) and (c) (West 2002); 
38 C.F.R. §§ 3.160(d), 20.201, and 20.302(a) (2010).  The Veteran 
was notified of the October 2006 RO decision via an October 18, 
2006, letter.  He did not file an appeal.  Therefore, the October 
2006 rating decision became final.  See 38 U.S.C.A. § 7105 (West 
2002).  In order to reopen a claim which has been denied by a 
final decision, new and material evidence must be received.  
38 U.S.C.A. § 5108 (West 2002).  

New evidence means evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence that, 
by itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 C.F.R. § 
3.156(a) (2010).   

According to the Court, the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, there 
must be new and material evidence presented or secured since the 
time that the claim was finally disallowed on any basis.  See 
Evans v. Browns, 9 Vet. App. 273 (1996).  When determining 
whether the claim should be reopened, the credibility of the 
newly submitted evidence is presumed.  See Justus v. Principi, 3 
Vet. App. 510 (1992).

The basis for the October 2006 denial was that the Veteran's 
separation examination report showed normal hearing and there was 
no evidence of any relationship between any hearing loss and his 
active duty service.  At the time of this denial, service 
treatment records, statements submitted by the Veteran, and VA 
medical records were considered. 

The new evidence submitted since this denial consists of the 
Veteran's statements and VA medical records. 

With regard to the Veteran's new VA medical records, the Board 
notes that there is no indication that his hearing loss had its 
onset during military service or is otherwise related thereto.  
Thus, while this evidence is new, it is not deemed to be material 
in that it does not relate to an unestablished fact necessary to 
substantiate the claim.  In fact, a November 2006 VA examiner 
provided a negative opinion as to the possibility of a 
relationship between the Veteran's hearing loss and his military 
service.  See Villalobos v. Principi, 3 Vet. App. 450 (1992) 
(noting that evidence that is unfavorable to a claimant is not 
new and material).  Therefore, no reasonable possibility of 
substantiating the claim has been shown and these records will 
not be considered new and material for the purpose of reopening 
this claim.

With regard to the Veteran's lay statements asserting that he has 
hearing loss as a result of his active duty service, the Board 
finds that these statements are duplicative of evidence and 
information previously submitted, as the Veteran has previously 
asserted that he has hearing loss as the result of his active 
duty service.  Therefore, this evidence cannot be considered new 
in that it essentially duplicates information that has already 
been considered by the RO in the previous final decision.  Thus, 
the Veteran's statements are not deemed to be new and material 
evidence.

Hypertension

The Veteran is seeking entitlement to service connection for 
hypertension.  Specifically, the Veteran has alleged that his 
current hypertension is associated with his service-connected 
diabetes mellitus, type II or in-service exposure to agent 
orange.  

Hypertension means persistently high arterial blood pressure, and 
by some authorities the threshold for high blood pressure is a 
reading of 140/90.  Dorland's Illustrated Medical Dictionary at 
889 (30th ed. 2003).  For VA purposes, hypertension means that 
the diastolic pressure is predominantly 90 or greater, and 
isolated systolic hypertension means that the systolic pressure 
is predominantly 160 or greater with a diastolic pressure of less 
than 90.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2010).

A review of the Veteran's service treatment records is negative 
for treatment, complaints, or diagnoses of hypertension or high 
blood pressure.  

With regard to a current disability,  the Board notes that the 
Veteran underwent a VA examination in September 2006.  The 
examiner reviewed the claims file and medical records.  The 
examiner noted that the Veteran has a diagnosis of hypertension 
with an onset of 2004.  The Veteran reported being diagnosed with 
diabetes in approximately 1992.  Upon examination of the Veteran 
and review of the claims file, the examiner determined that the 
Veteran's hypertension was less likely as not due to his diabetes 
mellitus.  The examiner noted that the hypertension was not a 
complication of diabetes.  The examiner indicated that the 
Veteran currently demonstrates no complications of his diabetes 
mellitus, such as renal dysfunction, which would give rise to 
secondary hypertension.  The Veteran's hypertension at present 
appears to be essential hypertension.  The examiner further noted 
that this was not a condition that is worsened or increased by 
the Veteran's diabetes. 

The Veteran also underwent a VA examination in April 2007.  At 
this examination, the Veteran was diagnosed with essential 
hypertension, not otherwise specified.  The examiner determined 
that this was not a complication of diabetes mellitus.  The 
examiner noted that hypertension was diagnosed prior to diabetic 
condition and there was no evidence of renal impairment.  The 
examiner further determined that this was not a condition that 
was worsened or increased by the Veteran's diabetes mellitus.  

More recently, the Veteran underwent a VA examination in October 
2008.  The examiner reviewed the claims file.  The examiner noted 
that the Veteran reported being diagnosed with diabetes 
approximately 15 years earlier.  The examiner noted that the 
Veteran was diagnosed with hypertension in 2004.  Upon 
examination of the Veteran and consideration of his medical 
history, the examiner determined that the Veteran's hypertension 
was not a complication of diabetes.  The examiner indicated that 
essential hypertension was not secondary to diabetes mellitus.  
The examiner further indicated that this was not a condition that 
was worsened or increased by the Veteran's diabetes.  

In a November 2006 VA treatment record, it was noted that it was 
explained that hypertension was not a result of the Veteran's 
diabetes.   

The Veteran submitted an online article regarding a possible 
relationship between agent orange and hypertension.  

As an initial matter, the Board notes that there is no competent 
medical evidence of record reflecting that the Veteran 
demonstrated hypertension to a compensable degree within one year 
of discharge from active duty.  As such, service connection for 
hypertension cannot be granted on a presumptive basis.  

Furthermore, the Board notes that the Veteran's in-service 
herbicide exposure has been conceded, as the Veteran has already 
been granted service connection for diabetes mellitus, type II, 
as a result of herbicide exposure.  The Board notes that, on 
October 13, 2009, in accordance with authority provided in 38 
U.S.C. § 1116, the Secretary of Veterans Affairs announced his 
decision to establish presumptions of service connection, based 
upon exposure to herbicides within the Republic of Vietnam during 
the Vietnam era, for three new conditions: ischemic heart 
disease, Parkinson's disease, and B cell leukemias.  The Board 
has considered the effects of this revision to 38 U.S.C. § 1116.  
However, the Board notes that 38 C.F.R. § 3.309(e) was 
specifically amended to include a new Note 3, which indicates 
that, for the purposes of this section, the term ischemic heart 
disease does not include hypertension.  Therefore, while it is 
argued that the aforementioned online article is supportive of 
the claim for service connection, hypertension is not among the 
diseases considered to be presumptively associated with exposure 
to agent orange or herbicides and service connection cannot be 
awarded on that basis.   

With regard to establishing service connection on a direct basis, 
regulations provide that service connection may be granted for 
any disease diagnosed after discharge, when all evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. 3.303(d) (2010).  
Currently, there is no medical evidence of record reflecting that 
the Veteran had hypertension in service and no medical opinion of 
record relating his current hypertension to his active duty 
service.  Moreover, the Veteran has never asserted that his 
current hypertension began during his active duty service.  
Therefore, as there is no medical or lay evidence of record 
relating the Veteran's current hypertension directly to his 
active duty service, service connection cannot be warranted on a 
direct basis.  See Shedden, supra. 

With regard to establishing service connection on a secondary 
basis, the Board notes that the only medical evidence of record 
on the matter has specifically indicated that the Veteran's 
hypertension is not secondary to his diabetes mellitus, type II.  
As noted above, the September 2006 VA examiner specifically 
indicated that the Veteran's hypertension is less likely as not 
due to his diabetes mellitus.  The examiner noted that this 
hypertension was not a complication of diabetes and that this was 
not a condition that is worsened or increased by the Veteran's 
diabetes.  This opinion is supported by the April 2007 VA opinion 
and reiterated in the October 2008 VA opinion.  The examiners 
have explained the opinion by noting that there was no renal 
damage, which would be required before concluding that 
hypertension was due to diabetes.  It was also noted that 
essential hypertension, which the Veteran has, is not a condition 
that would be worsened by the diabetes.  There is no medical 
evidence of record to the contrary.  Therefore, service 
connection cannot be established on a secondary basis.  

The Board notes the Veteran's assertion in his June 2007 NOD that 
an examiner mistakenly noted the Veteran's hypertension to be 
present before his diagnosis of diabetes mellitus, type II.  
However, the examiner who rendered both the September 2006 and 
October 2008 VA opinions acknowledged that the onset date of the 
Veteran's hypertension was after his diabetes was diagnosed.  As 
such, the Board finds that, despite the fact that the April 2007 
VA examiner noted the Veteran's hypertension to have an onset 
date prior to his diabetes diagnosis, the September 2006 and 
October 2008 VA opinions are adequate and probative with regard 
to this claim and a new VA opinion is not necessary. 

The Board acknowledges the Veteran's contention that his current 
hypertension is related to his service-connected diabetes 
mellitus, type II or in-service exposure to agent orange.  
However, the competent evidence of record does not support this 
contention.  The Veteran can attest to factual matters of which 
he had first-hand knowledge.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the Veteran as a lay person 
has not been shown to be capable of making medical conclusions.  
While the Veteran is competent to report what comes to him 
through his senses, he does not have medical expertise.  See 
Layno v. Brown, 6 Vet. App. 465, 469- 470 (1994).  Therefore, 
while the Board has considered his lay assertions, the Board 
ultimately places more weight on the aforementioned VA medical 
opinions for the reasons discussed above.

As the preponderance of the evidence is against the Veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
Veteran's claim of entitlement to service connection for 
hypertension must be denied on presumptive, direct, and secondary 
bases.  See 38 U.S.C.A §5107 (West 2002).


ORDER

Entitlement to service connection for bilateral foot degenerative 
joint disease, metatarsalgia, and fat pad atrophy (claimed as a 
bilateral foot condition), to include as secondary to service-
connected diabetes mellitus, type II is denied.

Entitlement to an increased evaluation for service-connected 
adhesive capsulitis of the right shoulder is denied.

Entitlement to an increased evaluation for service-connected 
adhesive capsulitis of the left shoulder is denied.

Entitlement to an increased evaluation for service-connected 
diabetes mellitus is denied.

Entitlement to a 10 percent rating for service-connected 
peripheral neuropathy of the left lower extremity, including 
small fiber cutaneous nerve neuropathy is granted, subject to the 
laws and regulations governing the award of compensation.

Entitlement to a 10 percent rating for service-connected 
peripheral neuropathy of the right lower extremity, including 
small fiber cutaneous nerve neuropathy is granted, subject to the 
laws and regulations governing the award of compensation.

As new and material evidence has not been submitted regarding the 
claim of service connection for hearing loss, the Veteran's claim 
is not reopened, and the appeal of this issue is denied.

Entitlement to service connection for hypertension is denied.


REMAND

The Veteran is seeking entitlement to service connection for a 
skin condition of the hands, forearms, neck, and face.  Having 
reviewed the claims file, the Board finds that additional 
development is necessary prior to the adjudication of this claim.  

The Veteran asserted in his September 2008 claim that he is 
seeking service connection for a skin condition as directly 
related to service and as related on a secondary basis to 
diabetes mellitus.  The Veteran asserted that he gets blisters 
and scabs easily, especially when exposed to the sun, and that 
this began within a year of leaving the service.  In the December 
2008 NOD, it was indicated that the Veteran has had this skin 
condition since his service in Vietnam. 

A review of the Veteran's service treatment records is negative 
for treatment, complaints, or diagnoses of a skin condition of 
any kind.  

With regard to a current disability, the Board notes that the 
Veteran underwent a VA examination in October 2008.  The examiner 
reviewed the claims file.  The Veteran reported a history of 
vesicular/blister-type eruptions that occur with sun exposure.  
He reported that he has had a history of these skin lesions 
occurring with sun exposure dating back to active military duty.  
He reported that, over the years, he has learned to minimize the 
condition by avoiding sun exposure with clothing and sunscreens.  
He reported that the skin condition is pruritic, and, when he 
scratches the lesions, they can bleed.  The lesions can last up 
to 2 to 3 weeks when they occur.  Lesions occur only to sun-
exposed areas and can include the hands, forearms, neck, and 
face.  The onset of the skin condition predates the onset and 
diagnosis of diabetes.  The examiner determined that the 
Veteran's skin condition was not a complication of his diabetes, 
as the onset of the skin condition was prior to the onset and 
diagnosis of diabetes.  The examiner determined that the 
Veteran's condition was not worsened or increased  by the 
Veteran's diabetes.  

An October 2007 VA treatment record documented that the Veteran 
sought treatment at the dermatology clinic for evaluation of a 
left forearm lesion.  He was noted as having actinic keratosis 
which was treated with cryosurgery.  A body screen was negative.  

The Board notes that a layperson, such as the Veteran, is 
generally not capable of opining on matters requiring medical 
knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd 
sub nom.  Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. 
denied, 119 S. Ct. 404 (1998).  However, lay testimony is 
competent when it regards the readily observable features or 
symptoms of injury or illness and "may provide sufficient 
support for a claim of service connection."  Layno v. Brown, 6 
Vet. App. 465, 469 (1994); see also Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).  

As noted above, in Charles v. Principi, 16 Vet. App. 370 (2002), 
the Court held that under 38 U.S.C.A § 5103A(d)(2), VA was to 
provide a medical examination as "necessary to make a decision 
on a claim, where the evidence of record, taking into 
consideration all information and lay or medical evidence, 
[including statements of the claimant]," and where, the claimant 
had been diagnosed to have tinnitus, and had proffered competent 
lay evidence that he had had continuous symptoms of the disorder 
[i.e., ringing in the ears] since his discharge.  Because there 
was evidence of record satisfying two of the requirements of the 
statute, i.e., competent evidence of a current disability or 
recurrent symptoms, and evidence indicating an association 
between the appellant's disability and his active service, but 
there was not of record, competent medical evidence addressing 
whether there is a nexus between his tinnitus and his active 
service, VA was to provide the claimant with a medical "nexus" 
examination.

In this case, as the Veteran has recently been treated for a skin 
lesion on his forearm, he reported at the October 2008 VA 
examination that he has had a history of these skin lesions 
occurring with sun exposure dating back to his active military 
duty, and the October 2008 VA opinion only addressed the possible 
relation between a current skin condition of the hands, forearms, 
neck, and face and the Veteran's diabetes, the Board finds that 
the necessity for a new VA examination is shown for the proper 
assessment of the Veteran's claim.  38 U.S.C.A. § 5103A (West 
2002).  Thus, this issue must be remanded in order to schedule 
the Veteran for a new VA examination to determine whether he has 
a current skin condition of the hands, forearms, neck, and face, 
and, if so, whether this current skin condition is traceable to 
his period of active duty service.  Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991) (if the medical evidence of record is 
insufficient, the Board is free to supplement the record by 
seeking an advisory opinion or ordering a medical examination).  

Additionally, the Board notes that VA has an obligation under the 
VCAA to assist claimants in obtaining evidence, to include 
relevant records from VA or private medical care providers.  38 
C.F.R. § 3.159 (2010).  In a previous claim submitted in May 
2006, the Veteran indicated that he had been receiving VA 
treatment for a skin condition since 1996.  VA records were 
requested, and medical records dating back to 2002 were 
associated with the claims file.  While there is no indication 
that this request for records was inadequate or incomplete, the 
RO should take this opportunity to obtain any VA treatment 
records relevant to the Veteran's claim for a skin condition of 
the hands, forearms, neck, and face that have not yet been 
associated with the claims file, to specifically include VA 
treatment records dating back to 1996.   

Accordingly, the case is REMANDED for the following action:

1.	Obtain any and all relevant VA 
treatment records relating to a skin 
condition of the hands, forearms, neck, 
and face that have not yet already been 
associated with the claims file, to 
specifically include any records dating 
back to 1996.

2.	After any relevant records have been 
obtained, schedule the Veteran for a VA 
examination for a skin condition of the 
hands, forearms, neck, and face.  All 
appropriate tests and studies should be 
performed and all clinical findings 
reported in detail.  The claims file 
should be provided to the appropriate 
examiner for review.  The examiner 
should elicit from the Veteran a 
history of his symptoms relating to any 
skin condition of the hands, forearms, 
neck, or face.  After reviewing the 
file, examining the Veteran, and noting 
his reported history of symptoms, the 
examiner should diagnose the Veteran.  
Then, an opinion should be provided as 
to the medical probabilities that any 
current skin condition of the hands, 
forearms, neck, or face is attributable 
to his period of active military 
service.  An explanation of the opinion 
should be provided.
      
3.	Then, readjudicate the claim.  In 
particular, review all the evidence 
that was submitted since the April 2009 
SOC was issued with respect to this 
matter.  In the event that the claim is 
not resolved to the satisfaction of the 
Veteran, he should be provided a 
supplemental statement of the case 
(SSOC), which includes a summary of 
additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons for the 
decision.  After the Veteran and his 
representative have been given time to 
submit additional argument, the claim 
should be returned to the Board for 
further review.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2010).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


